                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

TERRY LAMAR MCCOY                                                            PLAINTIFF

V.                            CASE NO. 4:20-CV-700-LPR-BD

SAMUAL BAKER, et al.                                                      DEFENDANTS

                                 ORDER OF DISMISSAL

        The Court has received a Recommendation for dismissal of Mr. McCoy’s claims.

The parties have not filed objections to the Recommendation and the time to do so has

expired. After a careful and de novo review of the Recommendation and the record, the

Court concludes that the Recommendation should be, and hereby is, approved and adopted

as this Court’s findings in its entirety.

        Defendants’ motion to dismiss (Doc. No. 25) is GRANTED. Mr. McCoy’s claims

are DISMISSED, without prejudice, based on his failure to comply with the Court’s April

7, 2021 Order and his failure to prosecute this lawsuit. The Clerk is directed to close this

case.

        IT IS SO ORDERED, this 29th day of June, 2021.




                                                 _______________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
